 Case 3:20-cv-00053-DHB-BKE Document 12 Filed 11/17/20 Page 1 of 2



                                                                                  n   EO
                     IN THE UNITED STATES DISTRICT COURT                 U.S.D i i              U J i\
                                                                            AUGU      I● / 'I Pi''
                                                                                              b' 1 ..

                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                                                         im TO n P 2: 35
                                   DUBLIN DIVISION
                                                                         L.
                                                                              c
                                                                              u
DARYL DEWAYNE RIGGINS,                       )
                                             )
             Plaintiff.                      )
                                             )
      V.                                     )          CV 320-053
                                             )
DEANN MORRIS; MITZl HALL;                    )
FNU LOMAMI; FNU BROWN;                       )
SUSAN OLIVER; FNU LINDSEY;                   )
TARRA JACKSON; KOCHELLE                      )
WATSON; EDGINALD GIBBONS;                    )
LAKISHA FRANKLIN; CHABARA                    )
DAVIS BRAGG; and ANTOINE G.                  )
CALDWELL.                                    )
                                             )
              Defendants.                    )




                                        ORDER



      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which objections have been filed. (Doc. nos. 10,

1 1 .) The Magistrate Judge recommended denying Plaintiffs motion to proceed in forma

pauperis ("IFP”) and dismissing this case without prejudice because Plaintiff has

accumulated three strikes under the Prison Litigation Reform Act and provided blatantly

dishonest information about his prior filing history. (See doc. no. 8.) The Magistrate Judge

also concluded that Plaintiff had not alleged that he was in imminent danger of serious
  Case 3:20-cv-00053-DHB-BKE Document 12 Filed 11/17/20 Page 2 of 2




physical injury such that he should be excused from paying the full filing fee despite having

at least three strikes under 28 U.S.C. § 1915(g). (See id. at 3-4.)

       Nothing in the objections changes the Magistrate Judge’s analysis, in fact, the

objections buttress the conclusion Plaintiff is receiving ongoing medical treatment. He

simply is not receiving the treatment he prefers. As the Magistrate Judge explained, such

circumstances do not satisfy the imminent danger exception to the three strikes rule in 28

U.S.C. § 1915(g). (See id.) To the extent Plaintiff may be trying to file a new lawsuit or

appeal to the Eleventh Circuit with his documentation at pages four through eight in his

second set of objections, (doc. no. 11), he must file a new, separate lawsuit if he wishes to

pursue the claims in the above-captioned case. Moreover, as Plaintiff acknowledges, (id. at

4), any appeal to the Eleventh Circuit may be made only from a final judgment, not entry of a

Report and Recommendation, and Plaintiff should separately file any post-judgment action

he believes appropriate upon entry of this Order.

       Accordingly, the Court OVERRULES the objections, ADOPTS the Report and

Recommendation of the Magistrate Judge as its opinion, DENIES Plaintiffs request to

proceed IFP, DISMISSES this case without prejudice, and CLOSES this civil action. If

Plaintiff wishes to proceed with the claims raised in this lawsuit, he must initiate a new

lawsuit, which would require submission of a new complaint. Dupree v. Palmer, 284 F.3d

1234, 1236 (11th Cir. 2002).

        SO ORDERED this     }Tday of November,2020, at Augusta, Georgia.


                                                    UNITED STATES DISTRICT JUEif@€^

                                               2
